People v Gavarette (2016 NY Slip Op 00210)





People v Gavarette


2016 NY Slip Op 00210


Decided on January 13, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 13, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
LEONARD B. AUSTIN
SHERI S. ROMAN
ROBERT J. MILLER
BETSY BARROS, JJ.


2013-11069
 (Ind. No. 1069/12)

[*1]The People of the State of New York, respondent, 
vJose Gavarette, appellant.


Jillian S. Harrington, Staten Island, NY, for appellant.
Madeline Singas, District Attorney, Mineola, NY (Tammy J. Smiley and W. Thomas Hughes of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Calabrese, J.), rendered November 13, 2013, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant validly waived his right to appeal. In view of the nature and terms of the plea agreement and the defendant's age, experience, and criminal background, the record demonstrates that the defendant's waiver of the right to appeal was made knowingly, intelligently, and voluntarily (see People v Sanders, 25 NY3d 337, 340-341; People v Callahan, 80 NY2d 273, 283; People v Seaberg, 74 NY2d 1, 11).
The defendant's valid waiver of his right to appeal forecloses review of his claim that the sentence imposed was excessive (see People v Lopez, 6 NY3d 248, 255; People v Hidalgo, 91 NY2d 733, 737; People v Seaberg, 74 NY2d at 7).
LEVENTHAL, J.P., AUSTIN, ROMAN, MILLER and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court